                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                           FORT WORTH DIVISION

JENIFER LYNE KNIGHTON,                      §
                                            §
      Plaintiff,                            §
                                            §
v.                                          §          Civil Action 4:18-cv-00792-P
                                            §
UNIVERSITY OF TEXAS AT                      §
ARLINGTON, et al.,                          §
                                            §
      Defendants.                           §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. ECF No. 102. No objections were filed, and the Magistrate

Judge’s Recommendation is ripe for review. The District Judge reviewed the proposed

Findings, Conclusions, and Recommendation for plain error. Finding none, the

undersigned District Judge believes that the Findings and Conclusions of the Magistrate

Judge are correct, and they are accepted as the Findings and Conclusions of the Court.

      Accordingly, it is ORDERED that Plaintiff’s Motion to Vacate and Motion to

Relieve Plaintiff from a Judgment (ECF No. 79) is DENIED.

      SO ORDERED on this 8th day of June, 2021.
